Case 1:19-cr-O0003-SPW Document 45 Filed 09/09/20 Page 1of4

UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA BILLINGS DIVISION

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

Vv.
Case Number: CR 19-3-BLG-SPW-1
JESUS BAUTISTA-ARREDONDO USM Number: 17495-046
Gillian E. Gosch

Defendant’s Attorney

 

THE DEFENDANT:

 

X] | pleaded guilty to count(s) 1 of the Indictment (01/17/2019)

 

Oo pleaded nolo contendere to count(s) which
was accepted by the court

 

| was found guilty on count(s) after a plea of

 

 

 

 

 

 

not guilty
The defendant is adjudicated guilty of these offenses:
Title & Section / Nature of Offense Offense Ended Count
8:1326A.F Illegal Re-Entry 01/07/2019 |

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.

September 8, 2020

Date of Imposition of Judgment

 

Signature of Judge

Susan P. Watters
United States District Judge

IP / L. fe 1) Name and Title of Judge

September 8, 2020
SEP 0.5 2020 vals
Clerk, U S District Court

District Of Montana
Billings
Case 1:19-cr-00003-SPW Document 45 Filed 09/09/20 Page 2 of 4
AO 245B (Rev. 9/19) Judgment in a Criminal Case Judgment -- Page 2 of 4

DEFENDANT: JESUS BAUTISTA-ARREDONDO
CASE NUMBER: CR 19-3-BLG-SPW-1
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term
of: time served as to count 1.

The court makes the following recommendations to the Bureau of Prisons:

O

XI The defendant is remanded to the custody of the United States Marshal.
Ol The defendant shall surrender to the United States Marshal for this district:

O at O am. O pm. on
O as notified by the United States Marshal.

(1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O_ before 2 p.m. on
O_ as notified by the United States Marshal.
[1 as notified by the Probation or Pretrial Services Office.

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on | to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

DEPUTY UNITED STATES MARSHAL
Case 1:19-cr-00003-SPW Document 45 Filed 09/09/20 Page 3 of 4
AO 245B (Rev. 9/19) Judgment in a Criminal Case Judgment -- Page 3 of 4

DEFENDANT: JESUS BAUTISTA-ARREDONDO
CASE NUMBER: CR 19-3-BLG-SPW-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

 

 

 

 

 

 

 

 

 

 

 

Assessment JVTA AVAA Fine Restitution
Assessment** Assessment*
TOTALS $100.00 $ 0.00 $ 0.00 $.00 $.00
Cc] The determination of restitution is deferred until An Amended Judgment in a Criminal Case
oO (A0245C) will be entered after such determination.

The defendant must make restitution (including community restitution) to the following payees in the
amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment.
However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution amount ordered pursuant to plea agreement $

() The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid
in full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment
options on Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

1) The court determined that the defendant does not have the ability to pay interest and it is ordered that:

(«the interest requirement is waived for O fine CO srestitution
the
(the interest requirement for the O fine C_sérestitution is modified as
follows:

*Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.

**Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
Case 1:19-cr-O0003-SPW Document 45 Filed 09/09/20 Page 4 of 4

AO 245B (Rev. 9/19) Judgment in a Criminal Case Judgment -- Page 4 of 4

DEFENDANT: JESUS BAUTISTA-ARREDONDO
CASE NUMBER: CR 19-3-BLG-SPW-1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

O Wf

4)

O O

Lump sum payments of $ due immediately, balance due

not later than ,or

in accordance with oO C, oO D, QO E, or F below; or

Payment to begin immediately (may be combined with [] C, ( D,or 0 _ «*F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment;
or

Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after release from
imprisonment to a term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release
from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
time; or

Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per
quarter, and payment shall be through the Bureau of Prisons’ Inmate Financial Responsibility Program.
Criminal monetary payments shall be made to the Clerk, United States District Court, James F. Battin Federal
Courthouse, 2601 2"' Ave North, Ste 1200, Billings, MT 59101.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Oo

O
O
O

Joint and Several
See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
Several Amount, and corresponding payee, if appropriate.

(1 Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
loss that gave rise to defendant's restitution obligation.

The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of prosecution and court

costs.
